IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MOHAMED ALI HAMMAD, V.M.D.,                  : No. 608 EAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
             v.                              :
                                             :
                                             :
BUREAU OF PROFESSIONAL AND                   :
OCCUPATIONAL AFFAIRS, STATE                  :
BOARD OF VETERINARY MEDICINE,                :
                                             :
                   Respondent                :


                                        ORDER



PER CURIAM

     AND NOW, this 2nd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.



     Mr. Justice Eakin did not participate in the decision of this matter.